Citation Nr: 0827800	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbosacral spinal 
stenosis with degenerative disc disease and degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board remanded the case 
for further development in December 2006.  


FINDING OF FACT

The veteran's current lumbosacral spinal stenosis with 
degenerative disc disease and degenerative joint disease is 
not related to his active military service.


CONCLUSION OF LAW

The veteran's current lumbosacral spinal stenosis with 
degenerative disc disease and degenerative joint disease was 
not incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

The veteran's service medical records show evidence of 
injuries to the back prior to and during service.  The 
September 1953 pre-induction examination notes an unverified 
history of injury to the back in 1952 with transient pains.  
At the May 2005 Board hearing, the veteran testified that the 
notation refers to an injury to the mid-back that resulted 
from a car accident.  An August 1954 record notes a sprain of 
the right sacro-iliac joint.  The personnel records show that 
the veteran was considered unfit for and excused from 
lifting, marching, and physical training for approximately 
three weeks.  The September 1955 separation examination 
indicates a normal spine.

The veteran first sought treatment for his lumbar spine in 
2000.  This was approximately 45 years after service.  The 
veteran testified that his back bothered him during the 
entire post-service period, but he did not seek treatment 
because he was still able to work.  The record clearly shows 
that he has a current disability.  The December 2004 VA 
examination indicates a diagnosis of degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine with residuals and spinal stenosis.

Service connection must be denied because there is no nexus 
between the injury in service and the current disability.  
The December 2004 VA examiner concluded that he could not 
state that the veteran's current disability was a result of 
the injury in service without resorting to unfounded 
speculation.  The examiner noted that there was an injury 
prior to service in addition to the injury in service.  The 
separation examination did not mention the back injury.  
There was no documentation of back problems until fairly 
recently.  Also, there is mention of a fall in 1965.  Besides 
the December 2004 VA examiner, the veteran stated that no 
other doctor has concluded that his current disability is 
related to service.  Thus, the claim must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in April 2004 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until January 2007.  
However, there is no prejudice to the appellant in the timing 
of this notice, as his claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, issues concerning the disability evaluation and the 
effective date of the award do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.  A 
VA examination was conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for lumbosacral spinal 
stenosis with degenerative disc disease and degenerative 
joint disease is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


